Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the noted features of the applicant's invention.
Applicant's arguments filed 1/31/2022 have been fully considered and are persuasive. The rejections under 35 U.S.C. 103 of claims 1-4,6-10 and 12-13 has been withdrawn. Claims 1-4,6-10 and 12-13 have been allowed.
The independent claims 1,7, and 13 are related to prior arts: US 20120232955 A1 Riazzi; Bob et al. (hereinafter Riazzi) in view of LUNDIN; Jessica et al.; US 20180196881 A1 (hereinafter Lundin) and US 20170011446 A1; Reinsberg; Rene et al. (hereinafter Reinsberg). Riazzi teaches method for real-time searching and matching of data input into website registration forms by website visitors, provides for real-time cleansing and appending of attribute rich company demographic and firmographic data to the website form and to the marketing database. Lundin helps teach method for real-time searching and matching of data input into website registration forms by website visitors, provides for real-time cleansing and appending of attribute rich company demographic and firmographic data to the website form and to the marketing database. Reinsburg helps teaches methods for providing for one or more server computers communicatively coupled to a network and configured to receive and tokenize a character string describing a business name/product, and render and transmit a user interface. Querying a database to identify legal service entities sharing attributes with the user's business entity. The server then generates a graph of the proximity of legal service entities sharing attributes with the user's business entity.				While individually the cited references teach the wording of the limitations, the claimed invention as a whole is unique and the combination of the cited reference above would not be an obvious combination because of their differences in context. The independent claim contains the unique concept of data mining using a unique three relational degree process in which each one of three degrees calculated analyzes a specific aspect and each one of the three degrees are weighted differently. This unique step in combination with the surrounding language helps give the claim novelty. 	
	All dependent claims are also allowed based on their dependency on the Independent claims. 
The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations. The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. It is thereby asserted by the Examiner that, in light of the above and in further deliberation overall of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 						Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183